      3:20-cv-00195-MGL         Date Filed 05/14/20      Entry Number 31        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

JAMES M. LLOYD III,                              §
                 Plaintiff,                      §
                                                 §
vs.                                              §
                                                 §    CIVIL ACTION 3:20-0195-MGL-PJG
UNITED STATES OF AMERICA,                        §
                Defendant.                       §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S ACTION WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff James M. Lloyd (Lloyd) filed his amended Bivens action pursuant to Bivens v. Six

Unknown Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971) against Defendant United States

of America. He is self represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting the action be dismissed with prejudice and without

issuance and service of process. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may
      3:20-cv-00195-MGL          Date Filed 05/14/20      Entry Number 31         Page 2 of 3




accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on April 8, 2020, and the Clerk entered Lloyd’s

objections on April 29, 2020. The Court has reviewed the objections, but holds them to be without

merit. It will therefore enter judgment accordingly.

       This Court need not conduct a de novo review of the record “when a party makes general and

conclusory objections that do not direct the court to a specific error in the [Magistrate Judge's]

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

The Court reviews the Report and Recommendation only for clear error in the absence of specific

objections. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005)

(stating that “in the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”) (citation omitted).

       Here, Lloyd has wholly failed to bring any specific objections to the Report. Thus, having

found no clear error, the Court need not make a de novo review of the record before accepting the

Magistrate Judge’s recommendation.

       Further, inasmuch as Lloyd was warned of the consequences of failing to file specific

objections, Report at 5, he has waived appellate review. See Howard v. Sec’y of Health & Human

Servs., 932 F.2d 505, 508-09 (6th Cir. 1991) (holding general objections are insufficient to preserve

appellate review).

       The Magistrate Judge has already allowed Lloyd to amend his complaint to cure the

deficiencies in it. But, his amendments failed to do so. Because further amendment to the complaint

would not cure the complaint’s defects, the Court will dismiss the case with prejudice. See Goode

v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 628 (4th Cir. 2015).


                                                  2
      3:20-cv-00195-MGL         Date Filed 05/14/20      Entry Number 31         Page 3 of 3




       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Lloyd’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court Lloyd’s Bivens claims are DISMISSED WITH

PREJUDICE and without issuance and service of process. To the extent he makes habeas claims,

however, those claims are DISMISSED WITHOUT PREJUDICE.

       Lloyd filed his motion to alter or amend judgment before final judgment was filed. And

besides, it is without merit. Therefore, it is DENIED.

       IT IS SO ORDERED.

       Signed this 14th day of May, 2020, in Columbia, South Carolina.

                                                  s/ Mary Geiger Lewis
                                                  MARY GEIGER LEWIS
                                                  UNITED STATES DISTRICT JUDGE




                                         *****
                              NOTICE OF RIGHT TO APPEAL

       Lloyd is hereby notified of the right to appeal this Order within sixty days from the date

hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                 3
